ORDER ON MOTION FOR RECONSIDERATION

SMITH, Senior Judge.
Before the court is plaintiffs Motion for Reconsideration timely filed on November 28, 2001 under Rule 59 of the Rules of the Court of Federal Claims. The motion follows the court’s decision issued on November 5, 2001, in which plaintiffs motion for summary judgment was denied and defendant’s cross-motion was granted. Plaintiff argues that the court’s opinion denying back pay and finding the doctrine of res judicata and the statute of limitations applicable was wrong on all counts. After careful consideration, the court DENIES plaintiffs motion. See Bergman v. Dept. of Commerce, 3 F.3d 432 (Fed.Cir.1993) (public employee’s claims were barred by doctrine of res judicata by decisions rendered in numerous actions before various federal courts.); Hart v. United States, 910 F.2d 815 (Fed.Cir.1990) (statute of limitations begins to run when all events have occurred which fix the liability of the government and entitle the claimant to institute an action.)
IT IS SO ORDERED.